Name: Commission Regulation (EC) NoÃ 1196/2005 of 22 July 2005 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  miscellaneous industries;  leather and textile industries
 Date Published: nan

 26.7.2005 EN Official Journal of the European Union L 194/9 COMMISSION REGULATION (EC) No 1196/2005 of 22 July 2005 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN-code indicated in column 2, by virtue of the reasons set out in column 3. (4) It is appropriate to provide that, subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which is not in accordance with this Regulation, can continue to be invoked for a period of 60 days by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The good described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN-code indicated in column 2 of that table. Article 2 Subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information issued by the customs authorities of Member States which is not in accordance with this Regulation, can continue to be invoked for a period of 60 days, under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Council Regulation (EC) No 493/2005 (OJ L 82, 31.3.2005, p. 1). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 648/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 13). ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) A glove made mainly of woven fabric. The majority of the glove's surface area, which comprises the back of the glove (except the back of the fingers), the wrist, the part between the fingers, a part of the thumb and the sides of the hand, is of woven fabric, coated on its inner side with a layer of non-cellular plastic. The palm, the front of the thumb and the sides of the fingers facing the palm as well as the 4 finger tips are of knitted fabric, coated on the outside with a non-cellular plastic. The back of the fingers and the outside of the thumb is made of a cellular plastic combined with knitted textile fabric on both faces. There are pieces of rubber on the back of the fingers and thumb in the area of the knuckle and a thin blade of rubber along the outside of the index finger. There is an elasticated band and a velcro-type tightening system at the wrist area and a drawstring tightening system at the end of the glove. (See photographs No 635 A + B) (1) 6216 00 00 Classification is determined by the provisions of General Rules 1, 3(b) and 6 for the interpretation of the Combined Nomenclature and the wording of CN code 6216 00 00. See also the HS Explanatory Notes to General Interpretative Rule 3(b) and to Heading 6216. The glove is mainly used to keep the hand warm. The woven fabric being the predominant material of the surface area contributing to the role of retaining warmth gives this article its essential character within the meaning of GIR 3(b). (1) The photograph is purely for information.